113 T.C. No. 25



                  UNITED STATES TAX COURT



COMPAQ COMPUTER CORPORATION AND SUBSIDIARIES, Petitioners v.
        COMMISSIONER OF INTERNAL REVENUE, Respondent



  Docket No. 24238-96.                     Filed November 18, 1999.



       H, a U.K. corporation, paid a dividend to P, its
  U.S. parent. Upon payment of the dividend, H, pursuant
  to the law of the United Kingdom, became liable for and
  paid advance corporation tax (ACT) and became entitled
  to a credit against its U.K. corporate tax. H
  allocated the U.K. credit to its two wholly owned
  subsidiaries, S1 and S2, which used the U.K. credit
  against their respective mainstream corporate tax
  liabilities. Pursuant to I.R.C. sec. 901(a), P claimed
  a foreign tax credit for the ACT paid by H.
       Held: Pursuant to Article 23(c)(1) of the U.S.-
  U.K. Convention, the payor of the ACT is the
  corporation that pays the dividend and corresponding
  ACT and not the corporation that uses the corresponding
  U.K. credit against its U.K. tax liability.
  Accordingly, P is entitled to claim a foreign tax
  credit pursuant to I.R.C. sec. 901(a) for the ACT paid
  by H. Held, further, the U.K. credit allocated by H to
                               - 2 -


     S1 and S2 and used by them against their U.K. tax is
     not a subsidy within the meaning of I.R.C. sec. 901(i).



     Mark A. Oates, John M. Peterson, Jr., James M. O'Brien, Owen

P. Martikan, Paul E. Schick, Robert S. Walton, Tamara L.

Frantzen, Erika S. Schechter, Allen Duane Webber, David A.

Waimon, Lafayette G. Harter, III, and Steven M. Surdell, for

petitioners.

     Allan E. Lang, Sandra K. Robertson, and Barbara A. Felker,

for respondent.



                              OPINION


     WELLS, Judge:   In the instant case, the parties filed cross-

motions for summary judgment pursuant to Rule 121(a).1   The

issue2 presented by the parties' summary judgment motions is

whether Compaq Computer Corp. (petitioner) is entitled to foreign


1
     Unless otherwise indicated, all section references are to
the Internal Revenue Code in effect for 1992, and all Rule
references are to the Tax Court Rules of Practice and Procedure.
2
     The instant case involves several issues for which the
parties filed separate briefs. In an opinion issued July 2,
1999, we addressed the issue of whether income relating to
printed circuit assemblies should be reallocated under sec. 482
to petitioner from its Singapore subsidiary for its 1991 and 1992
fiscal years. See Compaq Computer Corp. & Subs. v. Commissioner,
T.C. Memo. 1999-220. In an opinion issued Sept. 21, 1999, we
addressed the issue of whether a foreign tax credit resulting
from certain ADR transactions should be allowed. See Compaq
Computer Corp. & Subs. v. Commissioner, 113 T.C. __ (1999).
                                 - 3 -


tax credits pursuant to section 901(a) for certain U.K. advance

corporation tax (ACT) payments.3

       Summary judgment may be granted if the pleadings and other

materials demonstrate that no genuine issue exists as to any

material fact and that a decision may be rendered as a matter of

law.    See Rule 121(b); Sundstrand Corp. v. Commissioner, 98 T.C.

518, 520 (1992), affd. 17 F.3d 965 (7th Cir. 1994).     The record

shows and the parties do not dispute that there is no genuine

issue as to any material fact.     Accordingly, we may render

judgment on the issue in the instant case as a matter of law.

See Rule 121(b).

                             Background

       Petitioner is a Delaware corporation with its principal

place of business in Houston, Texas.      Petitioner owns 100 percent

of the issued and outstanding stock of Compaq Computer Group,

Ltd. (Compaq U.K.), a corporation organized and existing under

the laws of the United Kingdom.     Compaq U.K. owns 100 percent of

the issued and outstanding stock of Compaq Computer

Manufacturing, Ltd. (CCML), and Compaq Computer, Ltd. (CCL)

(hereinafter we will sometimes refer to CCML and CCL collectively



3
     The ACT was first introduced by the Finance Act, 1972. The
Income and Corporation Taxes Act, 1988, which was in effect
during the year in issue, made only minor changes with respect to
the ACT. The ACT was abolished, effective for distributions
after Apr. 1, 1999, by the Finance Act, 1998, sec. 31.
                                - 4 -


as the U.K. Subs.), which are corporations organized and existing

under the laws of the United Kingdom.

       During 1992, a corporation that resided in the United

Kingdom was required to pay tax to the United Kingdom at the rate

of 33 percent on its corporate income (mainstream tax).    See

Finance (No. 2) Act, 1992, sec. 21.     Additionally, a corporation

that paid a dividend to its shareholders was obligated to pay to

the United Kingdom ACT.    See Income and Corporation Taxes Act,

1988, sec. 14(1) (Eng.)

       Generally, upon payment of the ACT, a U.K. corporation

becomes entitled to a credit against mainstream tax equal to the

amount of the ACT (corporate offset).    See id. sec. 239(1).    If

the corporate offset exceeds the amount of the corporation's

mainstream tax, the corporation can carry the corporate offset

back 6 years or forward indefinitely.    See id. sec. 239(3) and

(4).    A corporation that cannot use the corporate offset in the

current year, rather than carrying the corporate offset back or

forward, can elect to allocate the corporate offset to one or

more of its controlled subsidiaries.4    See id. sec. 240 (1)

       One exception to the general terms of the ACT is that a

corporation is not required to pay ACT on "franked investment


4
     A subsidiary is controlled if the parent corporation owns
more than 51 percent of the outstanding stock. See Income and
Corporation Taxes Act, 1988, sec. 240(10).
                                - 5 -

income", which is a distribution on which ACT has already been

paid.    Id. secs. 238(1), 241(1).   Additionally, if a controlled

subsidiary makes a distribution to a parent, the parties can

elect whether the subsidiary will pay ACT on the distribution or

the parent will pay ACT on subsequent distributions of such

funds.    See id. sec. 247(4)

     Additionally, a U.K. shareholder, upon receipt of the

dividend, becomes entitled to a credit (shareholder credit)

against its individual taxes.    The shareholder credit is a

portion of the ACT paid by the corporation.    See id. sec. 231(1)

Absent a treaty provision to the contrary, the shareholder credit

is not available to nonresidents of the United Kingdom.     See id.

     The United States and the United Kingdom entered into the

Convention for the Avoidance of Double Taxation and the

Prevention of Fiscal Evasion with Respect to Taxes on Income and

Capital Gains and Three Protocols, Dec. 31, 1975-Mar. 15, 1979,

U.S.-U.K., 31 U.S.T. (Part 6) 5668, T.I.A.S. 9682 (U.S.-U.K.

Convention).   Article 10 of the U.S.-U.K. Convention, 31 U.S.T.

at 5677, provides that shareholders owning more than 10 percent

of the outstanding stock of a U.K. corporation are entitled to a

payment of one-half of the shareholder credit to which an

individual U.K. resident shareholder would have been entitled.

Shareholders owning less than 10 percent of the outstanding stock

of a U.K. corporation are entitled to a payment of the full
                              - 6 -

amount of the shareholder credit to which an individual U.K.

resident shareholder would have been entitled.5



5
     The relevant parts of Article 10 of the U.S.-U.K. Convention
provide:

                           Article 10
                            Dividends

          (2) As long as an individual resident in the
     United Kingdom is entitled under United Kingdom law to
     a tax credit in respect of dividends paid by a
     corporation which is resident in the United Kingdom,
     paragraph (1) of this Article shall not apply. * * *

               (a) In the case of dividends paid by a
          corporation which is a resident of the United
          Kingdom:

                    (i) to a United States
               corporation which either alone or
               together with one or more
               associated corporations controls,
               directly or indirectly, at least 10
               per cent of the voting stock of the
               corporation which is a resident of
               the United Kingdom paying the
               dividend, the United States
               corporation shall be entitled to a
               payment from the United Kingdom of
               a tax credit equal to one-half of
               the tax credit to which an
               individual resident in the United
               Kingdom would have been entitled
               had he received the dividend,
               subject to the deduction withheld
               from such payment and according to
               the laws of the United Kingdom of
               an amount not exceeding 5 per cent
               of the aggregate of the amount or
               value of the dividend and the
               amount of the tax credit paid to
               such corporation;
                                - 7 -

     During 1992, Compaq U.K. declared and paid a dividend of

^11,800,000 to petitioner.    As a result of paying the dividend,

Compaq U.K. became liable for and paid ACT in the amount of

^3,933,333.   Upon payment of the ACT, Compaq U.K. became

entitled to a corporate offset against its mainstream corporate

income tax.   Additionally, pursuant to Article 10 of the U.S.-

U.K. Convention, petitioner became entitled to a payment from the

United Kingdom equal to one-half of the shareholder credit to

which an individual shareholder resident of the United Kingdom

would have been entitled.

     Compaq U.K. surrendered the corporate offset to the U.K.

Subs. instead of using it against Compaq U.K. tax.    The U.K.

Subs. used the corporate offset to reduce their 1992 U.K.

mainstream tax liability.    The U.K. Subs. did not pay any

dividends during 1992.

     Petitioner, pursuant to Rev. Proc. 80-18, 1980-1 C.B. 623,

modified by Rev. Proc. 81-58, 1981-2 C.B. 678; and Rev. Proc. 84-

60, 1984-2 C.B. 504, and amplified and clarified by Rev. Proc.

90-61, 1990-2 C.B. 657, did not claim a foreign tax credit for

the unrefunded portion of the ACT paid by Compaq U.K.    Following

the opinion of the U.S. Court of Appeals for the Federal Circuit

in Xerox Corp. v. United States, 41 F.3d 647 (Fed. Cir. 1994),

revg. 14 Cl. Ct. 455 (1988), petitioner made an informal claim
                               - 8 -

for refund for additional foreign tax credits for the ACT

payment.   Respondent disallowed the refund.

                            Discussion

     Section 901(a) allows a domestic corporation to claim a

foreign tax credit for taxes "deemed to have been paid under

sections 902 and 960."   Section 902 provides, inter alia:

           SEC. 902. DEEMED PAID CREDIT WHERE DOMESTIC
                     CORPORATION OWNS 10 PERCENT OR MORE OF
                     VOTING STOCK OF FOREIGN CORPORATION.

          (a) Taxes Paid by Foreign Corporation Treated as
     Paid by Domestic Corporation.--For purposes of this
     subpart, a domestic corporation which owns 10 percent
     or more of the voting stock of a foreign corporation
     from which it receives dividends in any taxable year
     shall be deemed to have paid the same proportion of
     such foreign corporation's post-1986 foreign income
     taxes as--

                (1) the amount of such dividends
           (determined without regard to section 78),
           bears to

                (2) such foreign corporation's post-1986
           undistributed earnings.

          (b) Deemed Taxes Increased in Case of Certain 2nd
     and 3rd Tier Foreign Corporations.--

                (1) 2nd tier.--If the foreign
           corporation described in subsection (a)
           (hereinafter in this section referred to as
           the "1st tier corporation") owns 10-percent
           or more of the voting stock of a 2nd foreign
           corporation from which it receives dividends
           in any taxable year, the 1st tier corporation
           shall be deemed to have paid the same
           proportion of such 2nd foreign corporation's
           post-1986 foreign income taxes as would be
           determined under subsection (a) if such 1st
           tier corporation were a domestic corporation.
                               - 9 -

     The parties disagree as to which corporation is the payor of

the ACT and, consequently, disagree as to whether section 902(a)

or 902(b) applies to the dividend received by petitioner during

1992.   Petitioners contend that, for foreign tax credit purposes,

the payor of the ACT is the corporation that pays the dividend

and the corresponding ACT.   Petitioners further contend that the

subsequent use or allocation of the corporate offset is

irrelevant.   Petitioners, therefore, argue that they are entitled

to a foreign tax credit under section 902(a) because, during

1992, petitioner received a dividend from a 10-percent-owned

subsidiary that paid taxes to a foreign government during 1992.

     Respondent disagrees with petitioners' contentions and

argues that, for purposes of the foreign tax credit, the payor of

the ACT is the corporation that uses the corporate offset.

Accordingly, respondent argues that the U.K. Subs., rather than

Compaq U.K., must be viewed as the payors of the ACT in 1992.

Respondent further argues that, because the U.K. Subs. did not

pay a dividend to Compaq U.K. during 1992, no portion of the ACT

paid by the U.K. Subs. can be attributed, pursuant to section

902(b), to the dividend distributed in 1992 by Compaq U.K. to

petitioner.

     To support their respective positions, both parties rely on

Article 23 of the U.S.-U.K. Convention, which addresses the

foreign tax credit treatment of the ACT.   The relevant portion of
                                - 10 -

Article 23 of the U.S.-U.K. Convention, 31 U.S.T. at 5685,

provides:

                              Article 23
                    Elimination of Double Taxation

          (1) In accordance with the provisions and subject
     to the limitations of the law of the United States (as
     it may be amended from time to time without changing
     the general principle hereof), * * * in the case of a
     United States corporation owning at least 10 per cent
     of the voting stock of a corporation which is a
     resident of the United Kingdom from which it receives
     dividends in any taxable year, the United States shall
     allow credit for the appropriate amount of tax paid to
     the United Kingdom by that corporation with respect to
     the profits out of which such dividends are paid. Such
     appropriate amount shall be based upon the amount of
     tax paid to the United Kingdom, but the credit shall
     not exceed the limitations (for the purpose of limiting
     the credit to the United States tax on income from
     sources outside of the United States) provided by
     United States law for the taxable year. For the
     purposes of applying the United States credit in
     relation to tax paid to the United Kingdom:

                *     *     *     *      *    *      *

                 (c) that amount of tax credit referred
            to in paragraph (2)(a)(i) of Article 10
            (Dividends) which is not paid to the United
            States corporation but to which an individual
            resident in the United Kingdom would have
            been entitled had he received the dividend
            shall be treated as an income tax imposed on
            the United Kingdom corporation paying the
            dividend.

Petitioners argue that the last sentence of Article 23(1)(c)

specifically designates the unrefunded portion of the ACT as an

income tax imposed on the corporation paying the dividend.

Respondent, on the other hand, argues that such language was
                               - 11 -

intended only to designate the taxpayer as the foreign

corporation paying the dividend, as opposed to the domestic

corporation receiving the dividend.

     In Xerox Corp. v. United States, 14 Cl. Ct. 455 (1988), the

U.S. Claims Court was presented with the same issue presented in

the instant case.   In Xerox, a first-tier U.K. subsidiary

corporation paid a dividend to its U.S. parent corporation and

allocated the corporate offset to second-tier U.K. subsidiary

corporations.   See id. at 460-461.     The U.S. parent corporation

claimed a foreign tax credit for the unrefunded portion of the

ACT paid by the first-tier subsidiary.     See id.   The Claims Court

found that the language of the U.S.-U.K. Convention did not

support the taxpayer’s contentions that the ACT paid by the

first-tier subsidiary was creditable to the parent corporation

without regard to the subsequent allocation of the corporate

offset.   See id. at 462.   Rather, the Claims Court looked to the

Technical Explanation of the U.S.-U.K. Convention (Technical

Explanation), 1980-1 C.B. 455, Rev. Proc. 80-18, 1980-1 C.B. 623,

and the Competent Authority Agreement which resulted from the

exchange of correspondence between Mr. P.W. Fawcett and Mr. P.E.

Coates pursuant to Article 25 of the U.S.-U.K. Convention to

determine the intent of the parties negotiating the U.S.-U.K.

Convention.   See id. at 463-466.   The Claims Court found that the

intention of the parties negotiating the U.S.-U.K. Convention was
                               - 12 -

to treat the ACT as a separate tax only until the corporate

offset was used; thereafter, the ACT must be viewed as subsumed

into the mainstream tax.    See id. at 467-468.   The Claims Court

further held that once a corporation allocated the corporate

offset to its subsidiary, the subsidiary was to be considered the

payor of the ACT for foreign tax credit purposes.    See id. at

468.

       On appeal, the U.S. Court of Appeals for the Federal Circuit

reversed the Claims Court.   The Court of Appeals held that the

language of the U.S.-U.K. Convention was clear and allowed a

foreign tax credit for the unrefunded portion of the ACT without

regard to the use of the corporate offset.   See Xerox Corp. v.

United States, 41 F.3d at 660.    The Court of Appeals also noted

that various statements made by parties negotiating the treaty

supported its reading of the treaty language.     See id. at 654.

As discussed in further detail below, we agree with the holding

of the Court of Appeals for the Federal Circuit that the plain

meaning of the treaty language provides that the payor of the ACT

is the corporation that pays the dividend and the corresponding

ACT, and that the subsequent use or allocation of the corporate

offset does not alter this conclusion.

       Regarding the interpretation of treaties, the Supreme Court

has stated that "[T]reaties are the subject of careful

consideration before they are entered into, and are drawn by
                              - 13 -

persons competent to express their meaning and to choose apt

words in which to embody the purposes of the high contracting

parties."   Rocca v. Thompson, 223 U.S. 317, 332 (1912).

Consequently, "The clear import of treaty language controls

unless 'application of the words of the treaty according to their

obvious meaning effects a result inconsistent with the intent or

expectations of its signatories.'"     Sumitomo Shoji Am., Inc. v.

Avagliano, 457 U.S. 176, 180 (1982) (quoting Maximov v. United

States, 373 U.S. 49, 54 (1963)).

     In the instant case, we conclude that the clear import of

the language of the U.S.-U.K. Convention favors petitioners’

position.   The treatment of the ACT shareholder credit was an

important issue resolved by the U.S.-U.K. Convention.    See S.

Exec. Rept. 95-18, at 2 (1978), 1980-1 C.B. 411, 412 ("Of

particular significance are the new provisions contained in the

proposed treaty (1) which provide for a refund by the U.K. to

U.S. portfolio and direct shareholders receiving dividends from

British corporations of Advance Corporation Tax (ACT) paid by the

distributing corporation (Article 10) and allow a U.S. foreign

tax credit for the one-half of the ACT which is not refunded to

U.S. direct corporate investors (Article 23)").     As the corporate

offset is an important facet of the ACT regime, we believe that,

had the high contracting parties intended for the shareholder

credit to be linked to the corporate offset, Article 23(1)(c)
                               - 14 -

would have specifically provided for such a link.   The high

contracting parties, however, chose to treat the ACT as imposed

on "the corporation paying the dividend", and we adhere to that

language in our interpretation of the treaty.

     Moreover, we find that the general structure of the U.S.-

U.K. Convention evidences the signatories' intent not to link the

availability of the shareholder credit to the corporate offset.

Pursuant to Article 10(2), the United Kingdom is required to

refund or pay to a 10-percent U.S. shareholder one-half of the

ACT to which an individual U.K. resident shareholder would have

been entitled.    Such a refund is available to the 10-percent U.S.

shareholder regardless of the use the U.K. corporation makes of

the corporate offset.

     Respondent argues that the U.S.-U.K. Convention is silent

with respect to situations where the corporate offset is

allocated to a subsidiary, and, therefore, the identity of the

payor of the ACT must be resolved pursuant to the first sentence

of Article 23(1):   "In accordance with * * * the law of the

United States".   That law, respondent contends, is contained in

the Technical Explanation.

     The Technical Explanation, although it does not address the

issue of the allocation of the corporate offset, states:

          ACT which reduces mainstream tax in any year or
     years shall be attributable to any accumulated profits
     of the year or years for which the mainstream tax is
                             - 15 -

     reduced. Where ACT is used to offset mainstream tax,
     the offset will be viewed as a refund of the ACT
     initially allowed as a credit and as a tax paid in
     respect of the year for which the ACT is applied as an
     offset. Consequently, a reduction in the foreign tax
     credit for the year from which the ACT is carried must
     be made in accordance with section 905(c) of the Code.
     [Technical Explanation, 1980-1 C.B. at 473.]

The Technical Explanation's view of the ACT, as a tax, originally

imposed but then refunded, upon the use of the corporate offset,

is the basis of Rev. Proc. 80-18, 1980-1 C.B. at 625, which, in

turn, states in relevant part:

          Paragraph 1(c) of Article 23 provides, in
     addition, that the one-half of the ACT paid by a United
     Kingdom corporation that is not refunded to a U.S.
     direct investor and that would be credited or refunded
     to a United Kingdom individual resident is treated as
     an income tax imposed on the distributing United
     Kingdom corporation (rather than the U.S. shareholder).
     Under United Kingdom law, a United Kingdom corporation
     that pays ACT may, however, transfer to a related
     United Kingdom corporation the right to apply ACT
     against mainstream tax liability. Thus, for example, a
     United Kingdom subsidiary of a United Kingdom
     corporation may benefit from the parent's ACT payment
     by offsetting part or all of the ACT against its own
     liability for United Kingdom mainstream tax. In such a
     case, for U.S. foreign tax credit purposes and pursuant
     to Article 23, the parent corporation has not paid or
     accrued the unrefunded ACT offset against the
     subsidiary's mainstream tax and has contributed to the
     capital of the subsidiary an amount equal to the
     unrefunded ACT offset. The subsidiary is considered to
     have paid or accrued only mainstream tax paid or
     accrued in excess of the ACT offset, plus the amount of
     unrefunded ACT so offset.

According to respondent, the allocation of the corporate offset

to a subsidiary must be viewed as a capital contribution of the

unrefunded ACT from the parent to the subsidiary and, at such
                                - 16 -

time as the subsidiary applies the offset against its own

liability for mainstream tax, payment by the subsidiary of the

unrefunded portion of the ACT.

     The Technical Explanation was not available to both

contracting parties in the negotiation of the U.S.-U.K.

Convention.   Rather, it was prepared by the Department of the

Treasury (Treasury) to aid Congress during the ratification

process in understanding the U.S.-U.K. Convention.        With regard

to the Technical Explanation's approach to the ACT, S. Exec.

Rept. 95-18, supra at 36-37, 1980-1 C.B. at 429, states:

          The Treasury's technical explanation also set
     forth a complex set of rules and examples intended to
     be used for purposes of determining the earnings to
     which ACT payments by a U.K. corporation are to be
     attributed for purposes of computing the indirect U.S.
     foreign tax credit.

               *      *     *     *      *      *     *

     These rules raise difficult and complex issues. In
     recommending the ratification of the proposed treaty,
     the Committee does not intend that these rules
     necessarily serve as a model for future treaties.
     Further, in recommending the ratification of the
     treaty, the Committee does not intend to adopt or
     reject the amplifications of the foreign tax credit
     rules contained in the Treasury technical explanation.
     * * *

As to the Technical Explanation, the Court of Appeals for the

Federal Circuit, in Xerox Corp. v. United States, 41 F.3d at 655-

656, commented:    "One may debate the meaning of this cool

treatment of the Technical Explanation.      What is clear, however,
                               - 17 -

is that the Treasury's position was not embraced by the Senate."

In the same vein, it is well established that a revenue procedure

is not a law binding upon the Court but is merely a statement of

the Commissioner's position.   See Helvering v. New York Trust

Co., 292 U.S. 455, 468 (1934); Casanova Co. v. Commissioner, 87

T.C. 214, 223 (1986).   Accordingly, we conclude that neither the

Technical Explanation nor Rev. Proc. 80-18, supra, is to be

considered "the law of the United States" for the purposes of the

first sentence of Article 23(1) of the U.S.-U.K. Convention.

Consequently, we hold that they present no reason for us to

deviate from the intention of the high contracting parties as

evidenced by the structure of the U.S.-U.K. Convention and by the

plain meaning of the language of Article 23(c)(1).6

     Moreover, despite respondent's contentions to the contrary,

we conclude that it is proper to consider the proposition that

the corporation that pays the dividend and the corresponding ACT

is the payor of the ACT for purposes of the foreign tax credit as



6
     Respondent has argued alternatively that the signatories to
the U.S.-U.K. Convention intended to link the shareholder credit
to the corporate offset and that such intent is evidenced in the
positions taken by the Technical Explanation, Rev. Proc. 80-18,
1980-1 C.B. 623, and the Competent Authority Agreement. We note
that those documents were created after the negotiation of the
U.S.-U.K. Convention and that only Rev. Proc. 80-18, supra,
directly discusses the corporate offset. Accordingly, we are
unpersuaded that the high contracting parties intended a result
contrary to the clear language and structure of the U.S.-U.K.
Convention.
                              - 18 -

being "In accordance with the provisions and subject to the

limitations of the law of the United States."   In Biddle v.

Commissioner, 302 U.S. 573, 382-383 (1938), the Supreme Court

articulated the rule that, for U.S. foreign tax credit purposes,

the taxpayer is the party who is liable for and charged with the

payment of tax.   That mandate has been incorporated into the

regulations at section 1.901-2(f)(1), Income Tax Regs.    In the

instant case, the ACT is levied on the corporation that pays the

dividend, regardless of whether that corporation or its

subsidiary will make use of the corporate offset.   Accordingly,

it is appropriate to consider the corporation that actually pays

the dividend, and that is liable for payment of the ACT, as the

payor of the ACT for foreign tax credit purposes regardless of

the use of the corresponding U.K. credit.7




7
     Respondent has further argued that, by disregarding the
corporate offset in determining the payor of the ACT for foreign
tax credit purposes, a U.K. corporation which is a subsidiary of
a U.S. corporation could, theoretically, receive a dividend from
one of its 10th-level subsidiaries. Pursuant to the Income and
Corporation Taxes Act, 1988, sec. 247, that 10th-level subsidiary
could choose not to pay ACT on that dividend. The U.K.
subsidiary could then in turn remit that dividend to its U.S.
parent, pay the ACT, and allocate the corporate offset to the
10th-level subsidiary. The U.S. parent could then claim a
foreign tax credit for the ACT paid by its U.K. subsidiary,
notwithstanding that, had the ACT been paid by the 10th-level
subsidiary, the ACT would not be creditable pursuant to the
limitation of sec. 902(b). Respondent's hypothetical is not
based upon the facts of the instant case, and we decline to rule
on it.
                              - 19 -

     Lastly, respondent contends that, notwithstanding the treaty

provisions, a foreign tax credit is not available to petitioner

because use of the corporate offset by the U.K. Subs. results in

a subsidy within the meaning of section 901(i).   The relevant

parts of section 901(i) provide:

          SEC. 901(i). Taxes Used to Provide Subsidies.--
     Any income, war profits, or excess profits tax shall
     not be treated as a tax for purposes of this title to
     the extent--
               (1) the amount of such tax is used (directly
          or indirectly) by the country imposing such tax to
          provide a subsidy by any means to the taxpayer, a
          related person (within the meaning of section
          482), or any party to the transaction or to a
          related transaction, and

                (2) such subsidy is determined (directly or
           indirectly) by reference to the amount of such
           tax, or the base used to compute the amount of
           such tax.

Section 1.901-2(e), Income Tax Regs., provides that a subsidy

could include a credit provided to the taxpayer or to a related

party.   Section 1.901-2(e)(ii), Income Tax Regs., however,

further explains:   "The term 'subsidy' includes any benefit

conferred, directly or indirectly, by a foreign country to one of

the parties enumerated in paragraph (e)(3)(i)(A) of this section.

Substance and not form shall govern in determining whether a

subsidy exists."
                              - 20 -

     Section 1.901-2(e)(4), Income Tax Regs., discusses the

treatment of multiple levies, which are not considered subsidies,

and provides:8

          (4) Multiple levies--(i) In general. If, under
     foreign law, a taxpayer's tentative liability for one
     levy (the "first levy") is or can be reduced by the
     amount of the taxpayer's liability for a different levy
     (the "second levy"), then the amount considered paid by
     the taxpayer to the foreign country pursuant to the
     second levy is an amount equal to its entire liability
     for that levy, and the remainder of the amount paid is
     considered paid pursuant to the first levy. This rule
     applies regardless of whether it is or is not likely
     that liability for one such levy will always exceed
     liability for the other such levy. * * *

We do not disagree with the regulation's prescription that

substance rather than form controls the determination of whether

a credit is a subsidy.   Accordingly, we conclude that, under the

rules of section 1.901-2(e)(4), Income Tax Regs., the ACT is

comparable to a second levy, and the U.K. mainstream tax is

comparable to a first levy.   The amount paid by a corporation to

the United Kingdom as ACT is therefore fully creditable, and the

mainstream tax incurred by a U.K. corporation would be creditable

only to the extent that it exceeded the ACT already paid.    By

analogy, we conclude that the allocation of the corporate offset



8
     We note that sec. 1.901-2(e)(4)(ii), Income Tax Regs., is
reserved for integrated tax systems. The inclusion of such
reserved space within the section on multiple levies instead of
within the section on subsidies indicates that Treasury must also
believe that such systems are closer to multiple levies than
subsidies.
                              - 21 -

to a subsidiary corporation reduces the amount of the subsidiary

corporation's mainstream tax which would be creditable but does

not act as a subsidy.

     Additionally, we are unable to conclude that the corporate

offset is the type of benefit which was intended to be covered by

the subsidy rules of section 901(i).   The House of

Representatives Committee on Ways and Means in H. Rept. 99-426,

at 351 (1985), 1986-3 C.B. (Vol. 2) 1, 351, explained the reason

for the enactment of section 901(i) as follows:

          As indicated above, a Treasury regulation denies a
     foreign tax credit for foreign taxes used directly or
     indirectly as a subsidy to the taxpayer. Absent this
     rule, the U.S. Treasury would, in effect, bear the cost
     of tax subsidy programs instituted by foreign countries
     for the direct or indirect benefit of their residents
     and certain nonresidents who do business with their
     residents. The committee is informed that some U.S.
     lenders and other U.S. taxpayers take tax return
     positions that are inconsistent with this rule. The
     committee does not believe that foreign tax credits
     should be allowed for foreign taxes which, while
     ostensibly imposed, are effectively rebated by the
     levying country by means of a government subsidy to the
     taxpayer, a related party, or a party to a transaction
     with the taxpayer. To eliminate any uncertainty in
     this area, the committee believes that the Treasury
     regulation disallowing foreign tax credits for taxes
     used as a subsidy to the taxpayer should be codified.

In the instant case, the U.S. Treasury does not bear the cost of

ACT corporate offset.   To the contrary, to the extent that the

ACT corporate offset reduces the mainstream tax of a U.K.

corporation, a U.S. taxpayer will be entitled to a lower foreign

tax credit with respect to the mainstream tax.    Accordingly,
                              - 22 -

allowing a foreign tax credit for the ACT paid by a first-tier

subsidiary, even if that corporation allocates the corporate

offset to one of its subsidiaries, results in no extra burden

upon the U.S. Treasury.

     On the basis of the foregoing analysis, we hold that,

pursuant to Article 23(c)(1) of the U.S.-U.K. Convention, the

payor of the ACT is the corporation that pays the dividend and

the corresponding ACT, regardless of that corporation's use of

the corporate offset or allocation of that offset to one of its

subsidiaries.9   Accordingly, section 902(a) applies to the

dividend received by petitioner in 1992.    Petitioner, therefore,

is entitled to a foreign tax credit under section 901(a) for the

payment of the ACT.   We have considered the parties' remaining

arguments and find them irrelevant or unnecessary to reach.

     To reflect the foregoing, and the prior opinions in the

instant case,

                                    An appropriate order will

                               be issued.




9
     We have been able to ascertain the intent of the signatories
from the plain meaning of the language of Article 23 as well as
from the structure of the U.S.-U.K. Convention itself.
Consequently, we have not relied on extraneous statements made by
the various parties to the treaty negotiations and attached to
petitioners' motion.